KENNON Judge.
For the reasons assigned in Marks v. Highway Ins. Underwriters, La.App., 51 So.2d 819, the judgment in favor of plaintiff, Lewis A. Ray, Jr., and against defendants, R. E. Claunch and the Highway Insurance Underwriters, is amended to read $3,329.46, and the judgment in favor of plaintiff, Lewis A. Ray, Jr., and against the defendant, R. E. Claunch, is amended to read $3,661.54. In all other respects the judgments in favor of this plaintiff are to remain as written. As amended, the entire judgment is affirmed, with costs of both courts.